IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-380

                                        No. COA21-693

                                       Filed 7 June 2022

     Davidson County, No. 20 CRS 50976, 21 CRS 681

     STATE OF NORTH CAROLINA

                  v.

     JONATHAN DANIEL ORE


           Appeal by defendant from judgments entered 22 June 2021 by Judge V.

     Bradford Long in Davidson County Superior Court. Heard in the Court of Appeals

     11 May 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Shelby N.S.
           Boykin, for the State.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender Candace
           Washington, for defendant-appellant.


           TYSON, Judge.


¶1         Jonathan Daniel Ore (“Defendant”) seeks appellate review of orders modifying

     his probation and holding him in contempt. Defendant has no statutory right to

     appeal the waiver of counsel or the modification of his probation.           Defendant

     recognizes this fact and has filed a petition for writ of certiorari (“PWC”). We dismiss

     Defendant’s PWC seeking review of the waiver of counsel and the modification of his
                                              STATE V. ORE

                                             2022-NCCOA-380

                                            Opinion of the Court



     probation. We allow Defendant’s other PWC to review the trial court’s order holding

     him in contempt and affirm.


                                       I.      Background

¶2         Defendant pleaded guilty to possession of methamphetamine on 3 November

     2020. He was sentenced to serve a term of 8 to 19 months imprisonment, which was

     suspended, and he was placed on supervised probation for twelve months.

     Defendant’s suspension of sentence and probation judgment included among other

     conditions that he: (1) obtain a substance abuse assessment; (2) complete any

     recommended treatment; (3) if unemployed, complete the Treatment Accountability

     for Safer Communities (“TASC”) program; (4) submit to drug testing; and, (5) not

     engage in further criminal activity.

¶3         On 27 May 2021, Kierra Mobley (“Officer Mobley”), filed a probation violation

     report alleging Defendant had willfully violated the conditions of his probation by: (1)

     testing positive three times for controlled substances on 18 March 2021, 19 April

     2021, and 27 May 2021; (2) failing to report to his probation officer on 25 May 2021

     and 26 May 2021; (3) being charged with criminal trespass on 22 May 2021; and, (4)

     being discharged from TASC for failing to obtain a drug and alcohol assessment

     within 30 days of his referral.

¶4         A probation violation hearing was noticed for and held on 22 June 2021. At
                                          STATE V. ORE

                                         2022-NCCOA-380

                                        Opinion of the Court



     the hearing on his violation report, Defendant indicated to the trial court he desired

     to represent himself. The State requested the trial court to conduct a colloquy into

     Defendant’s knowing and voluntary waiver of counsel prior to accepting Defendant’s

     request. The trial court inquired into Defendant’s request, informed him of potential

     adverse consequences of proceeding unrepresented, and accepted his waiver of

     counsel. Defendant signed a written waiver of all assistance of counsel in open court.

¶5         Officer Mobley was called and testified about Defendant’s multiple violations

     asserted in the 27 May 2021 probation violation report. Defendant did not cross-

     examine Officer Mobley nor did he testify or offer any evidence.             The State

     recommended Defendant’s probation be modified and extended for 6 months to allow

     him to undergo substance abuse treatment with the Drug and Alcohol Recovery

     Treatment Center (“DART Center”).

¶6         The trial court agreed with the State’s recommendation and ordered Defendant

     to be held in custody until he could enter the DART Center. Defendant did not testify,

     offer evidence, or argue his case, but stated he did not believe he was going to jail.

¶7         The trial court began to enter its findings when Defendant blurted out: “just

     activate my damn sentence. That’s what you done.” The trial court explained it was

     only holding Defendant in custody until he could receive DART therapy. Defendant

     responded, “[t]hat’s crazy. I mean, y’all just tricked me all the way. Dang. Be honest.

     Why don’t you f--king be honest with me some Godd--n time. I mean, y’all–y’all are
                                               STATE V. ORE

                                              2022-NCCOA-380

                                             Opinion of the Court



       con artist (sic). Y’all con people.” The trial court informed Defendant if he said “one

       more word” the court would “give [him] 30 days for direct criminal contempt.”

¶8           The trial court found evidence supported the violations as alleged in the 27

       May 2021 probation violation report and concluded Defendant was in knowing and

       willful violation of supervised probation without justifiable excuse. The trial court

       extended Defendant’s probation term for 6 months and ordered him to complete the

       “DART drug/alcohol treatment program maintained by the North Carolina

       Department of Corrections.” The trial court also ordered Defendant to remain in

       custody until he could attend DART.

¶9           The trial court clarified it would only allow Defendant to remain in custody for

       a maximum of two weeks while waiting for an opening for DART. If no opening

       became available within two weeks, the trial court would revisit treatment options.

       As Defendant was exiting the courtroom, he stated: “Come on, ma’am. You tricked

       me, Mobley. Why’d you do me like this? Y’all start all this sh-- all over again.”

¶ 10         The trial court instructed the bailiffs to bring Defendant back before the court

       and began contempt proceedings.          The trial court found Defendant to be in direct

       criminal contempt and ordered him to serve an active sentence of 30 days. The trial

       court made appellate entries for the contempt charge.

                                       II.      Jurisdiction

                         A. Modification and Extension of Probation
                                             STATE V. ORE

                                           2022-NCCOA-380

                                          Opinion of the Court



¶ 11         Defendant has no constitutional or common law right to appeal. “Similar to

       federal procedure, a North Carolina criminal defendant’s right to appeal a conviction

       is provided entirely by statute.” State v. Berryman, 360 N.C. 209, 214, 624 S.E.2d

       350, 354 (2006) (citations omitted). Defendant entered no purported notice of appeal.

¶ 12         N.C. Gen. Stat. § 15A-1347(a) provides: “When a superior court judge as a

       result of a finding of a violation of probation, activates a sentence or imposes special

       probation, either in the first instance or upon a de novo hearing after appeal from a

       district court, the defendant may appeal under G.S. 7A-27.” N.C. Gen. Stat. § 15A-

       1347(a) (2021) (emphasis supplied).

¶ 13         Defendant’s initial term of probation was modified and extended after

       competent evidence of and findings and conclusions he had committed multiple

       willful violations. His sentence was not activated nor did the court impose a special

       condition of probation. Id. “[A] defendant does not have the right to appeal from an

       order that merely modifies the terms of probation where the [d]efendant’s sentence

       was neither activated nor was it modified to ‘special probation.’” State v. Romero, 228

       N.C. App. 348, 350, 745 S.E.2d 364, 366 (2013) (Dillon, J.) (citation and first quotation

       marks omitted). Defendant has no right to appeal the modification and extension of

       his probation unless one of the two statutory conditions above is met. Id.

¶ 14         Recognizing he has no right to appeal, Defendant petitioned for a writ of

       certiorari to purport to invoke this Court’s appellate jurisdiction, while showing no
                                            STATE V. ORE

                                           2022-NCCOA-380

                                          Opinion of the Court



       merit or prejudice. State v. Ricks, 378 N.C. 737, 738, 862 S.E.2d 835, 837, 2021-NCSC-

       116, ¶ 1 (2021) (“[A]n appellate court may only consider certiorari when the petition

       shows merit, meaning that the trial court probably committed error at the hearing.”)

       This Court is “without [statutory] authority to review, either by right or by certiorari,

       the trial court’s modification of defendant’s probation.” State v. Edgerson, 164 N.C.

       App. 712, 714, 596 S.E.2d 351, 353 (2004); see N.C. Gen. Stat. § 15A-1347.

¶ 15         “Certiorari is a discretionary writ, to be issued only for good and sufficient

       cause shown.” State v. Rouson, 226 N.C. App. 562, 564, 741 S.E.2d 470, 471 (2013)

       (citing State v. Grundler, 251 N.C. 177, 189, 111 S.E.2d 1, 9 (1959)) “A petition for

       the writ [of certiorari] must show merit or that [prejudicial and reversible] error was

       probably committed below.” Id.

¶ 16         Other than recognizing this Court’s power of jurisdiction to exercise our

       discretion of appellate review over petitions for writ of certiorari, nothing in the

       holdings of either State v. Stubbs, 368 N.C. 40, 770 S.E.2d 74 (2015) or State v.

       Ledbetter, 371 N.C. 192, 814 S.E.2d 39 (2018) bears any significance to the issues

       before us in this appeal. Neither Edgerson, nor N.C. Gen. Stat. § 15A-1347 is cited

       in either opinion.

¶ 17         In Stubbs, our Supreme Court held:

                    given that our state constitution authorizes the General
                    Assembly to define the jurisdiction of the Court of Appeals,
                    and given that the General Assembly has given that court
                                            STATE V. ORE

                                           2022-NCCOA-380

                                          Opinion of the Court



                    broad powers to supervise and control the proceedings of
                    any of the trial courts of the General Court of Justice, and
                    given that the General Assembly has placed no limiting
                    language in subsection 15A-1422(c) regarding which party
                    may appeal a ruling on an MAR, we hold that the Court of
                    Appeals has jurisdiction to hear an appeal by the State of
                    an MAR when the defendant has won relief from the trial
                    court.

       Stubbs, 368 N.C. at 43, 770 S.E.2d at 76 (internal citations omitted) (emphasis

       supplied). Stubbs merely interprets N.C. Gen. Stat. § 15A-1422 to allow an appellate

       court to review the State’s PWC to review a trial court’s decision on the denial of the

       State’s motion for appropriate relief (“MAR”) in a superior court. Id.

¶ 18         In Ledbetter, our Supreme Court extended the same statutory analysis from

       MARs to PWCs seeking appellate review of guilty pleas, and held our Court has

       jurisdiction and consequently discretionary authority to allow appellate review of a

       PWC under N.C. Gen. Stat. § 15A-1444(e) (2017). Ledbetter, 371 N.C. 196, 814 S.E.2d

       at 42; N.C. Gen. Stat. § 15A-1444(e) (“Except as provided in subsections (a1) and (a2)

       of this section and G.S. 15A-979, and except when a motion to withdraw a plea of

       guilty or no contest has been denied, the defendant is not entitled to appropriate

       review as a matter of right when he has entered a plea of guilty or no contest to a

       criminal charge in the superior court, but he may petition the appellate division for

       review by writ of certiorari.”) (emphasis supplied).

¶ 19         Ledbetter and Stubbs stand for the proposition that where a “valid statute gives
                                          STATE V. ORE

                                         2022-NCCOA-380

                                        Opinion of the Court



       the Court of Appeals jurisdiction to issue a writ of certiorari, Rule [of Appellate

       Procedure] 21 cannot take it away.” Ledbetter, 371 N.C. 196, 814 S.E.2d at 42

       (citations omitted). Here, Defendant’s purported PWC seeks appellate review of a

       statutory non-reviewable extension of his probation made pursuant to N.C. Gen. Stat.

       § 15A-1347. Nowhere has the General Assembly granted this Court authority to hear

       cases or consider a PWC to review an extension of probation except for two specified

       instances in N.C. Gen. Stat. § 15A-1347(a).

¶ 20         “Where a panel of the Court of Appeals has decided the same issue, albeit in a

       different case, a subsequent panel of the same court is bound by that precedent,

       unless it has been overturned by a higher court.” In re Civil Penalty, 324 N.C. 373,

       384, 379 S.E.2d 30, 37 (1989).    The Supreme Court of North Carolina has not

       overruled Edgerson.

¶ 21         Neither Stubbs or Ledbetter cited bear on any issue in this case. “We are

       without authority to overturn the ruling of a prior panel of this Court on the same

       issue.” Poindexter v. Everhart, 270 N.C. App. 45, 51, 840 S.E.2d 844, 849 (2020)

       (citation omitted) (emphasis supplied) (Dietz, Tyson, and Inman, JJ.). Edgerson

       remains binding precedent upon this Court. Edgerson, 164 N.C. App. at 714, 596

       S.E.2d at 353. Despite my concurring colleagues’ notion otherwise and stretching

       exercises, Edgerson has not been and cannot be overruled by implication, particularly

       where Edgerson nor the statute it relies upon are not cited in any opinion they
                                             STATE V. ORE

                                           2022-NCCOA-380

                                          Opinion of the Court



       purport to rely upon. Poindexter, 270 N.C. App. at 51, 840 S.E.2d at 849.

¶ 22         “When two statutes apparently overlap, it is well established that the statute

       special and particular shall control over the statute general in nature, even if the

       general statute is more recent, unless it clearly appears that the legislature intended

       the general statute to control.” Seders v. Powell, 298 N.C. 453, 459, 259 S.E.2d 544,

       549 (1979). N.C. Gen. Stat. § 15A-1347(a) specifically applies to this Court’s power

       to hear appeals from probation violation hearings.

¶ 23         Given this Court may possess jurisdictional power to review petitions for writ

       of certiorari or for other prerogative writs, that residual power does not compel this

       Court to review such a wholly frivolous petition, where Defendant failed to show any

       merit or potential prejudicial reversible error in the clear and uncontested facts

       before us. Grundler, 251 N.C. at 189, 111 S.E.2d at 9.

¶ 24         This issue should have presented to this Court, if at all under an Anders brief.

       Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493 (1967). Certiorari is a rare writ,

       based upon petitioner’s burden of showing of both merit and prejudice. The petition

       is not a vehicle to ignore preservation, lack of objections, proffers or evidence, failure

       to appeal, or to provide a backdoor review for wholly unmeritorious claims, even in a

       death penalty case. Grundler, 251 N.C. at 189, 111 S.E.2d at 9.

¶ 25         Defendant’s PWC shows no merit or prejudice to support his requested

       discretionary writ. See Ricks, 378 N.C. at 738, 862 S.E.2d at 837, 2021-NCSC-116, ¶
                                              STATE V. ORE

                                             2022-NCCOA-380

                                            Opinion of the Court



       1 (“[A]n appellate court may only consider certiorari when the petition shows merit,

       meaning that the trial court probably committed error at the hearing.”). To any

       extent Defendant has a cognizable right for PWC, in the exercise of our discretion we

       deny Defendant’s PWC.

¶ 26         In compliance with the statute, Defendant’s wholly frivolous PWC seeking this

       Court to review the trial court’s order on the modification and extension of his

       probation violations is dismissed. Defendant’s purported petition to review the trial

       court’s order on his extension of supervision for unchallenged and not appealed

       probation violations is dismissed.

                                         B. Criminal Contempt

¶ 27         After finding Defendant to be in contempt and sentencing him, the trial court

       stated: “Enter notice of appeal for his contempt citation.” Defendant responded

       “Thank you.”

¶ 28         The transcript does not reflect Defendant entered either oral or written notice

       of appeal. Defendant again acknowledges the inadequacy of his notice of appeal and

       also petitions this Court to issue a writ of certiorari authorizing appellate review of

       the judgment finding him in contempt.

¶ 29         “[A] writ of certiorari may be issued in appropriate circumstances by either

       appellate court to permit review of the judgments and orders of trial tribunals when

       the right to prosecute an appeal has been lost by failure to take timely action[.]” N.C.
                                              STATE V. ORE

                                             2022-NCCOA-380

                                            Opinion of the Court



       R. App. P. 21(a)(1).

¶ 30            A defective notice of appeal “should not result in loss of the appeal as long as

       the intent to appeal from a specific judgment can be fairly inferred from the notice

       and the appellee is not misled by the mistake.” Phelps Staffing, LLC v. S.C. Phelps,

       Inc., 217 N.C. App. 403, 410, 720 S.E.2d 785, 791 (2011) (citation and quotation marks

       omitted) (emphasis supplied).

¶ 31            Here, the State has not advanced any allegations tending to show it has been

       delayed, misled, or prejudiced by Defendant’s defective notice of appeal. Defendant’s

       intent to appeal can be “fairly inferred” from his colloquy with the trial court. Id.

       Given the trial court’s immediate action of appellate entries, the State cannot show

       prejudice by the defective notice.

¶ 32            Defendant has lost his appeal of the judgment finding him in contempt through

       “failure to take timely action[.]” N.C. R. App. P. 21(a)(1). We allow Defendant’s PWC,

       in the exercise of our discretion, and address the merits of the criminal contempt

       order.

                                            III.    Issue

¶ 33            Defendant argues the trial court erred in finding him in direct criminal

       contempt.

                                      IV.    Contempt Order

                                       A. Standard of Review
                                            STATE V. ORE

                                           2022-NCCOA-380

                                          Opinion of the Court



¶ 34         The standard of review in direct criminal contempt is “whether . . . competent

       evidence . . . support[s] the trial court’s findings of fact and whether the findings

       support the conclusions of law and ensuing judgment.” State v. Simon, 185 N.C. App.

       247, 250, 648 S.E.2d 853, 855 (2007) (citation and quotation marks omitted). “The

       trial judge’s findings of fact are conclusive [on appeal] when supported by any

       competent evidence and are reviewable only for the purpose of passing on their

       sufficiency.” State v. Coleman, 188 N.C. App. 144, 148, 655 S.E.2d 450, 453 (2008)

       (citation, quotation marks, and ellipses omitted).

                                            B. Analysis

¶ 35         Defendant argues the trial court erred by finding him in direct criminal

       contempt. N.C. Gen. Stat. § 5A-11 (2021). Defendant asserts his words and actions

       in open court failed to establish he was in willful violation of the statute sanctioning

       direct criminal contempt, Defendant argues the trial court’s findings of fact did not

       support the conclusion he was in willful criminal contempt of court.

¶ 36         “Criminal contempt is imposed in order to preserve the court’s authority and

       to punish disobedience of its orders. Criminal contempt is a crime, and constitutional

       safeguards are triggered accordingly.” Watson v. Watson, 187 N.C. App. 55, 61, 652

       S.E.2d 310, 315 (2007) (internal citation omitted).       “If a trial court’s finding is

       supported by competent evidence in the record, it is binding upon an appellate court,

       regardless of whether there is evidence in the record to the contrary.” State v. Key,
                                              STATE V. ORE

                                             2022-NCCOA-380

                                            Opinion of the Court



       182 N.C. App. 624, 627, 643 S.E.2d 444, 447 (2007).

¶ 37         N.C. Gen. Stat. § 5A-11(a) articulates acts which constitute criminal contempt,

       including:

                    (1) Willful behavior committed during the sitting of a court
                    and directly tending to interrupt its proceedings.

                    (2) Willful behavior committed during the sitting of a court
                    in its immediate view and presence and directly tending to
                    impair the respect due its authority.

                    (3) Willful disobedience of, resistance to, or interference
                    with a court’s lawful process, order, directive, or
                    instruction or its execution.

       N.C. Gen. Stat. § 5A-11(a) (2021).

¶ 38         “Willfulness” under N.C. Gen. Stat. § 5A-11(a) is defined as “an act done

       deliberately and purposefully in violation of law, and without authority, justification,

       or excuse.” State v. Phair, 193 N.C. App. 591, 594, 668 S.E.2d 110, 112 (2008) (citation

       and quotation marks omitted).

¶ 39         The trial court found Defendant’s behavior in both words and actions in open

       court, despite warnings of his prior words, actions, and conduct, was improper.

       Defendant was found to have “exhibit[ed] disruptive behavior during the proceeding;

       by speaking over the judge and using profane language at the time of sentencing, by

       verbally shouting f--k and [by] using the Lord’s name in vain.” The trial court

       concluded, and the transcript shows, Defendant’s conduct “interrupted the

       proceedings of the court and impaired the respect due its authority.”
                                             STATE V. ORE

                                             2022-NCCOA-380

                                         Opinion of the Court



¶ 40         This finding of fact supports the trial court’s conclusion of law that in the

       presence of the court, Defendant’s words and actions willfully interrupted the

       proceedings and impaired the respect due the Court’s authority beyond a reasonable

       doubt. The trial court did not err in holding Defendant in direct criminal contempt.

       N.C. Gen. Stat. § 5A-11. Defendant’s argument is overruled.

                                        V.     Conclusion

¶ 41         Defendant does not possess the statutory right to appeal the modification and

       extension of his probation or his informed and admitted waiver of counsel, nor does

       the statute provide this Court the statutory authority to review his PWC on

       modification of his probation. N.C. Gen. Stat. § 15A-1347; Edgerson, 164 N.C. App.

       at 714, 596 S.E.2d at 353. To any extent his petition may be cognizable, in the

       exercise of our discretion, Defendant’s PWC to review the trial court’s order modifying

       and extending his probation violation is wholly without merit or prejudice and his

       purported appeal therefrom is dismissed.

¶ 42         In the exercise of our discretion, we allow Defendant’s other PWC and hold the

       trial court did not err in finding Defendant’s willful conduct violated the direct

       criminal contempt in the statute. N.C. Gen. Stat. § 5A-11. The order of the trial court

       is affirmed. It is so ordered.

             DISMISSED IN PART; AFFIRMED IN PART.

             Judge DILLON concurs by separate opinion.
                           STATE V. ORE

                          2022-NCCOA-380

                         Opinion of the Court



Judge DIETZ concurs by separate opinion.
        No. COA21-693 – State v. Ore


              DILLON, Judge, concurring.


¶ 43          I concur. I write separately to address the jurisdictional issue raised in the

       lead opinion, specifically our Court’s authority to issue a writ of certiorari in order to

       review a trial court’s modification of a defendant’s probation.         I agree with the

       statement in the lead opinion that we have “jurisdiction power” to entertain such

       writs and that our “residual power does not compel this Court to [grant] a wholly

       frivolous petition[.]” I do not agree, though, with any statement to the extent that

       such statement could be construed to suggest that we lack jurisdictional authority —

       statutory or otherwise — to issue such writ in this case, if we were so inclined.

       Rather, though defendant clearly has no statutory right to an appeal, this Court has

       been granted the power/authority by our General Assembly to issue a writ of

       certiorari.

¶ 44          I first explained in my concurring opinion in State v. Stubbs that it is our

       General Assembly, and not our Supreme Court, which has the constitutional

       authority to confer upon our Court jurisdiction to issue writs of certiorari:

                     The North Carolina Constitution states that this Court has
                     appellate jurisdiction “as the General Assembly may
                     prescribe.” N.C. Const. Article IV, Section 12(2).

                     Our General Assembly has prescribed that this Court has
                     jurisdiction “to issue . . . prerogative writs, including . . .
                     certiorari . . . to supervise and control the proceedings of
                     any of the trial courts [.]” N.C. Gen. Stat. § 7A-32(c) (2011).
                                            STATE V. ORE

                                           2022-NCCOA-380

                                        DILLON, J., concurring



                    The General Assembly further has prescribed that the
                    “practice and procedure” by which this Court exercises its
                    jurisdiction to issue writs of certiorari is provided, in part,
                    by “rule of the Supreme Court.” Id.

                    The Supreme Court has enacted the Rules of Appellate
                    Procedure, which includes Rule 21, providing that writs of
                    certiorari may be issued by either this Court or the
                    Supreme Court in [certain] circumstances, none of which
                    applies to the State's appeal in this case.

                    ***

                    I believe that . . . our subject matter jurisdiction to issue
                    writs of certiorari is not limited to the circumstances
                    contained in Rule 21 [.]

                    Additionally, in Rule 1 of the Rules of Appellate Procedure,
                    our Supreme Court stated that the appellate rules “shall
                    not be construed to extend or limit the jurisdiction of the
                    courts of the appellate division[.]” Id.

       232 N.C. App. 274, 287-88, 754 S.E.2d 174, 183 (2014) (Dillon, J., concurring).

¶ 45         Our Supreme Court essentially adopted my analysis, stating that “while Rule

       21 might appear at first glance to limit the jurisdiction of the Court of Appeals [to

       issue writs of certiorari], the Rules [of Appellate Procedure] cannot take away

       jurisdiction given to that court by the General Assembly in accordance with the North

       Carolina Constitution.” State v. Stubbs, 368 N.C. 40, 44, 770 S.E.2d 74, 76 (2015).

¶ 46         Our General Assembly — in the exercise of its constitutional authority — has

       granted our Court broad authority to issue writs of certiorari generally, and there is

       no statute that suggests that we do not have the authority to issue the writ to review
                                              STATE V. ORE

                                           2022-NCCOA-380

                                        DILLON, J., concurring



       the trial court’s order in this case. Indeed, the General Assembly has provided that

       our Court has “jurisdiction to review upon appeal decisions of [any trial court] upon

       matters of law or legal inference, in accordance with the system provided in this

       Article.” N.C. Gen. Stat. § 7A-26 (2021). And later in the Article, our General

       Assembly has conferred upon our Court jurisdiction to issue writs of certiorari “in aid

       of [our] jurisdiction, or to supervise and control the proceedings of any of the trial

       courts.” N.C. Gen. Stat. § 7A-32(c).

¶ 47         Though our Supreme Court does not have the constitutional authority to define

       our jurisdiction in granting writs, that Court does have concurrent authority with

       our General Assembly to provide “[t]he practice and procedure” that our Court must

       follow when considering petitions for writs. Id. And in those instances where we

       have jurisdiction to issue a writ, but also where neither our Supreme Court nor the

       General Assembly has established by rule or statute a procedure for exercising our

       jurisdiction, we may exercise said jurisdiction “according to the practice and

       procedure of the common law.” Id.

¶ 48         I do recognize that our Supreme Court’s decision in State v. Ricks, 378 N.C.

       737, 738, 2021-NCSC-116, ¶ 1 contains language which suggests that our Court has

       no authority to issue a writ of certiorari “when the petition shows [no] merit.”

       However, I believe this statement is dicta and, otherwise, not intended to be a

       limitation on our jurisdiction to issue a writ of certiorari. Indeed, it is not uncommon
                                            STATE V. ORE

                                           2022-NCCOA-380

                                        DILLON, J., concurring



       for our Court to issue a writ in order to review a defendant’s appeal where there is a

       jurisdictional defect in his or her notice of appeal, where the State has not been

       prejudiced by the defect, even where said defendant’s appeal has little, if any merit.

       Our Court does not always allow such writs, especially where the issues raised have

       little merit. But we might choose to do so, for instance, where considering and

       resolving the issues would promote judicial economy by eliminating the need for the

       trial court to have to consider a subsequent motion for appropriate relief or ineffective

       assistance of counsel.

¶ 49           I also recognize that language in Ricks could be read to suggest that our

       Supreme Court has the authority to limit the exercise of our jurisdiction conferred

       upon us by the General Assembly to issue such writs where that Court concludes that

       we have “abuse[d our] discretion.” However, I do not read Ricks as holding that our

       Court lacks jurisdiction to issue a writ to review a legal issue that otherwise was not

       preserved at the trial court (and therefore would require us to invoke Rule 2 to reach).

       Such a reading would suggest a limitation of our jurisdiction to issue such writs,

       which our Supreme Court does not have the constitutional authority to do. Rather, I

       construe our Supreme Court’s holding in Ricks simply to mean that it was an abuse

       of discretion for our Court to invoke Rule 2 once the case was before us on certiorari,

       because we had already shown grace by granting the writ to let the appellant in the

       door.
                                             STATE V. ORE

                                           2022-NCCOA-380

                                        DILLON, J., concurring



¶ 50         In sum, my understanding is that our General Assembly establishes our

       jurisdiction to review issues of law arising in our trial courts and that our General

       Assembly has conferred upon our Court broad authority to issue writs of certiorari to

       reach those legal issues. Also, it is my understanding that our Supreme Court can

       establish rules, instituting practices and procedures by which we are to exercise our

       jurisdictional authority, but that such rules cannot otherwise limit our jurisdiction,

       as that Court recognized in Stubbs.

¶ 51         In any event, our Supreme Court in Stubbs recognized that our Court has been

       granted the authority by our General Assembly to issue a writ of certiorari to review

       an order in a situation where our General Assembly provided the party no right to

       appeal. Id. at 44, 770 S.E.2d at 76. Just like in Stubbs, the fact that the General

       Assembly has expressly stated that the defendant here has no right to appeal does

       not strip our Court of our authority to issue a writ of certiorari, which was granted to

       us by the General Assembly.
        No. COA21-693 – State v. Ore


             DIETZ, Judge, concurring.


¶ 52         I concur in the result of this case but I do not join the statement that this Court

       is “without [statutory] authority to review, either by right or by certiorari, the trial

       court’s modification of defendant’s probation.” This is not a correct statement of the

       law. We have the authority to review this issue by certiorari. See N.C. Gen. Stat. § 7A-

       32; State v. Stubbs, 368 N.C. 40, 44, 770 S.E.2d 74, 76 (2015); State v. Thomsen, 369

       N.C. 22, 25, 789 S.E.2d 639, 641–42 (2016).

¶ 53         This well-settled legal principle was cemented in an epic sequence of remands,

       reversals, and disavowals in State v. Ledbetter, 243 N.C. App. 746, 747, 779 S.E.2d

       164, 165 (2015), remanded for reconsideration in light of Stubbs, 369 N.C. 79, 793

       S.E.2d 216 (2016), on remand, 250 N.C. App. 692, 692, 794 S.E.2d 551, 552 (2016),

       reversed and remanded again, 371 N.C. 192, 814 S.E.2d 39 (2018), on remand, 261

       N.C. App. 71, 819 S.E.2d 591 (2018), discretionary review denied in special order that

       “disavows the language in the last paragraph of the Court of Appeals’s decision,” 372

       N.C. 692, 830 S.E.2d 820 (2019).

¶ 54         Yet here we are again, with a Court of Appeals opinion citing a case (this time,

       State v. Edgerson) that relies on Rule 21 for the proposition that we are without

       authority to review an issue by certiorari because the applicable statute provides no

       appeal by right. And, worse yet, that citation accompanies a categorical statement

       that is inconsistent with Stubbs, Thomsen, and Ledbetter and uses precisely the sort
                                            STATE V. ORE

                                           2022-NCCOA-380

                                         DIETZ, J., concurring



       of language that our Supreme Court disavowed in Ledbetter and quite plainly

       instructed us not to use again.

¶ 55         As I previously have explained, “I will faithfully adhere to our responsibility to

       follow controlling precedent and leave it to our Supreme Court to determine if that

       precedent should change.” Cedarbrook Residential Ctr., Inc. v. N.C. Dep’t of Health &

       Hum. Servs., 2021-NCCOA-689, ¶ 38 (Dietz, J., concurring). The Supreme Court has

       spoken. We have the authority under N.C. Gen. Stat. § 7A-32 to issue a writ of

       certiorari in our discretion to review a trial court decision for which the General

       Statutes do not provide litigants with an appeal by right. And, in exercising that

       authority, we should not cite to case law, or make statements, suggesting that Rule

       21 of the Rules of Appellate Procedure in any way diminishes that authority.

¶ 56         Given the overwhelming weight of Supreme Court precedent instructing this

       Court not to rely on these outdated cases or use this sort of language, it is frustrating

       to continue seeing it in our opinions. Had the lead opinion simply acknowledged that

       we have statutory authority to issue a writ of certiorari but that, in our discretion,

       we deny the petition in this case because the defendant has not presented a

       meritorious argument, this would be a unanimous, single-opinion decision. Instead,

       the lead opinion insists that Edgerson—because it is not cited in Stubbs, Thomsen,

       and Ledbetter—is still good law on this issue. That is not an accurate statement of

       the law and thus I concur only in the result of this case.